281 S.W.3d 361 (2009)
Robert L. MCCLENTON, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69139.
Missouri Court of Appeals, Western District.
April 28, 2009.
Susan L. Hogan, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before DIV II: LISA WHITE HARDWICK, P.J., HAROLD L. LOWENSTEIN, Judge and VICTOR C. HOWARD, Judge.
Prior report: 200 S.W.3d 581.

ORDER
PER CURIAM:
Robert McClenton appeals the denial of his Rule 29.15 motion for postconviction relief. On appeal, McClenton claims that the motion court erred in denying his motion because he established that his trial counsel failed to provide effective assistance. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).